Case 2:20-cv-00511-GRB-ARL Document 14-1 Filed 03/06/20 Page 1 of 49 PageID #: 130




                                  EXHIBIT A:

   NORTHROP GRUMMAN’S LETTER MOTION RE LONE PINE ORDER
Case
 Case2:20-cv-00511-GRB-ARL
      2:16-cv-05760-DRH-ARL Document
                             Document14-1 Filed03/04/19
                                      86 Filed  03/06/20 Page
                                                          Page12ofof449 PageID
                                                                      PageID #: #: 131
                                                                                2347
                                                         250 WEST 55TH STREET              MORRISON & FOERSTER LLP

                                                         NEW YORK, NY 10019-9601           BEIJING, BERLIN, BRUSSELS,
                                                                                           DENVER, HONG KONG, LONDON,
                                                                                           LOS ANGELES, NEW YORK,
                                                         TELEPHONE: 212.468.8000           NORTHERN VIRGINIA, PALO ALTO,
                                                         FACSIMILE: 212.468.7900           SAN DIEGO, SAN FRANCISCO, SHANGHAI,
                                                                                           SINGAPORE, TOKYO, WASHINGTON, D.C.
                                                         WWW.MOFO.COM




  March 4, 2019                                                                           Writer’s Direct Contact
                                                                                          +1 (212) 336.4257
                                                                                          jkaufman@mofo.com
  Via ECF

  The Honorable Denis R. Hurley
  Long Island Federal Courthouse
  944 Federal Plaza
  Central Islip, New York 11722

  Re:      Romano v. Northrop Grumman Corporation et al., No. 16-cv-05760 (E.D.N.Y.)
  Dear Judge Hurley:
  On behalf of Northrop Grumman Corporation and Northrop Grumman Systems Corporation
  (collectively, “Northrop Grumman”), and pursuant to Section 3 of the Court’s Individual Motion
  Practices and Rules, we respectfully request that this Court exercise its authority under Federal
  Rule of Civil Procedure (“Rule”) 16(c)(2)(L) to enter a modified case management order
  requiring Plaintiffs to demonstrate exposure to hazardous substances and to substantiate the
  causation element of their claims before this action proceeds further.

        1. Plaintiffs’ Own Test Results Show No Contamination on Their Properties.

  Plaintiffs filed this action based on certain test results that allegedly showed “elevated levels of
  toxic contaminants and industrial solvents,” on and/or underneath their properties, including
  volatile organic compounds and industrial solvents such as trichloroethylene (“TCE”) rising
  from a groundwater “plume” originating from Northrop Grumman and the Navy’s historic
  operations in Bethpage. (SAC ¶¶ 127, 130, 133, 136, 139, 142, 145, 148 and 153.)1 Northrop
  Grumman served its First Request for Admission (“RFA No. 1”), asking Plaintiffs to admit the
  accuracy of the those test results, which—contrary to the allegations in the SAC— revealed that
  samples of soil gas taken eight feet below the surface on each property tested show that none of
  the substances listed in the SAC were detected on Plaintiffs’ properties as alleged. Specifically,
  those results show no TCE or any TCE breakdown products in soil gas; no polychlorinated
  biphenyl (PCBs) detected in soil; and no other substances identified in the SAC “at concentration
  levels in excess of federal and/or state regulatory limits.” (Id. at ¶ 99.)2 After asserting baseless
  1
    Northrop Grumman sought in the first instance to move to dismiss the Second Amended Complaint (“SAC”) for
  failure to plausibly allege causation in addition to failure to allege timely claims. (Dkt. No. 37.) This Court deferred
  the proposed causation ground, permitting Northrop Grumman to renew it, if needed, after the timeliness motion
  was decided. (Order re: Dkt. Nos. 37-39, June 29, 2018.) Since then, discovery has confirmed facts that contradict
  the key allegations. Northrop Grumman raised the request herein before Judge Lindsay, who directed that it be made
  to Your Honor. (See Feb. 4, 2019 Hearing Tr. at 17:6-18:10.)
  2
    The sole detections of other substances mentioned in the SAC were at trace levels, far below federal and/or state
  regulatory standards (which are well below any level that could cause harm). (See Dkt. No. 68-1 at 6, Attachment 1


  ny-1427970
Case
 Case2:20-cv-00511-GRB-ARL
      2:16-cv-05760-DRH-ARL Document
                             Document14-1 Filed03/04/19
                                      86 Filed  03/06/20 Page
                                                          Page23ofof449 PageID
                                                                      PageID #: #: 132
                                                                                2348




  The Honorable Judge Denis R. Hurley
  March 4, 2019
  Page Two


  objections, subjecting Northrop Grumman to unnecessary motion practice, and receiving not one
  but two court Orders, Plaintiffs finally admitted the accuracy of their own test results, which call
  into question whether this lawsuit should ever have been filed. (See Ex. 1, Second Amend. Resp.
  to RFA No. 1, Feb. 19, 2019.) In short, Plaintiffs admit that their own testing contradicts the
  claim that there are hazardous levels of substances on their properties originating from Northrop
  Grumman’s historical work with the Navy—the allegation at the heart of every claim they assert.
  Discovery to date, specifically the putative class representative Plaintiffs’ written responses to
  court-ordered fact sheets, reinforces that there was no proper basis for this lawsuit. Those
  responses confirm that the putative class representatives do not know the substances to which
  they were allegedly exposed and do not know which substances allegedly caused them harm.
  (PL-ROM000007, 83, 137, 209, 320, 384, 439, 511, 576, 646, 710, 786, 851, 906.)3 At most,
  one Plaintiff states that a doctor told her that her injury “could possibly be related to Grumman”
  (PL-ROM000144); the other Plaintiffs cannot point to one doctor or other expert who has
  suggested that their injuries could have been caused by hazardous substances in their community,
  let alone by contaminants allegedly linked to Northrop Grumman and the Navy that may exist in
  plumes deep below the surface. (PL-ROM000014, 216, 327, 391, 446, 518, 583, 717, 793, 913.)
  This absence of facts supporting causation or exposure is not surprising; it confirms what
  regulators have long concluded—there was and is no off-site public health risk associated with
  the plumes.4

         2. Plaintiffs Should Be Required to Produce Expert Affidavits on Exposure and
            Causation Before this Action Proceeds.

  In light of the foregoing, the court should enter a “Lone Pine” order requiring Plaintiffs to come
  forward with credible prima facie evidence on the causation element of their claims.5 Courts in


  to RFA No. 1.) For instance, the maximum concentration of 2‐Butanone (“MEK”) detected on any property was
  280 µg/m3, less than 0.2% of the United States Environmental Protection Agency Screening Level for residential
  soil vapor of 170,000 µg/m3)—and MEK, in any event, has not been identified by the New York State Department
  of Environmental Conservation Records of Decision as a constituent of the plumes.
  3
      A true and correct copy of relevant excerpts of Plaintiffs’ discovery responses is attached hereto as Ex. 2.
  4
    See, e.g., Dkt. No. 59-5 (2013 NYSDOH Study) at 9 (no evidence of “unusual patterns of cancer” occurrence in
  areas of Bethpage where properties—unlike here—actually did have elevated levels of potentially hazardous
  substances); Dkt. No. 59-3 (1995 OU-1 ROD) at BETPARK000032 (explaining why “route of exposure” to
  potential contaminants had been “ruled out”); Dkt. No. 59-4 (2001 OU-2 ROD) at pp 45-46 (finding “no exposure
  pathway” offsite and stating “there’s absolutely no way for . . . property to be contaminated by groundwater 100 or
  200 or 400 feet below . . . .”); Dkt. No. 59-1 (2013 OU-3 ROD) at pp A-10 (“NYSDOH evaluation of data shows
  that that people in the Bethpage area are not currently being exposed to site related contamination at levels that are
  expected to result in adverse health effects.”).
  5
      Lore v. Lone Pine Corp., No. L-33606-85, 1986 WL 637507 (N.J. Super. Ct. Law Div. Nov. 18, 1986).



  ny-1427970
Case
 Case2:20-cv-00511-GRB-ARL
      2:16-cv-05760-DRH-ARL Document
                             Document14-1 Filed03/04/19
                                      86 Filed  03/06/20 Page
                                                          Page34ofof449 PageID
                                                                      PageID #: #: 133
                                                                                2349




  The Honorable Judge Denis R. Hurley
  March 4, 2019
  Page Three


  this Circuit and elsewhere regularly impose such procedures where, as here, it is needed “to
  protect defendants and the Court from the burdens associated with potentially non-meritorious
  mass tort claims.” Abbatiello v. Monsanto Co., 569 F. Supp. 2d 351, 354 (S.D.N.Y. 2008); see
  also Baker v. Anschutz Exploration Corp., No. 11-CV-6119 CJS, 2013 WL 3282880 at *3
  (W.D.N.Y. June 27, 2013) (“‘[t]he basic purpose of a Lone Pine order is to identify and cull
  potentially meritless claims and streamline litigation in complex cases.’”) (citation omitted).6

  As courts have recognized, the burden on plaintiffs of completing a Lone Pine process is
  minimal, as it merely requires each plaintiff to disclose basic “information [that he] should have
  had before filing” a claim consistent with Rule 11, including “information regarding the nature
  of his injuries, the circumstances under which he could have been exposed to harmful
  substances, and the basis for believing that the named defendants were responsible for his
  injuries.” See, e.g., Acuna v. Brown & Root Inc., 200 F.3d 335, 337-8, 340 (5th Cir. 2000). In
  contrast, the benefit of a Lone Pine process is significant, as it serves to cull out frivolous claims,
  saving the Court and the parties from proceeding with protracted litigation where plaintiffs
  cannot present basic information central to their claims. See In re Fosamax Prods. Liab. Litig.,
  No. 06 MD 1789 (JFK), 2012 WL 5877418, at *2 (S.D.N.Y. Nov. 20, 2012) (citing In re Digitek
  Prod. Liability Litig., 264 F.R.D. 249, 256 (S.D.W.Va. 2010) (issuing Lone Pine order where
  there was reason to believe MDL included meritless claims; dismissing 430 of 439 cases)).

  Before proceeding further, each named Plaintiff should therefore be required to present: (1) a
  property-specific expert report that soil or soil vapor on the properties where Plaintiffs reside or
  resided in Bethpage contains hazardous substances originating from Northrop Grumman/Navy’s
  operations via the groundwater plumes identified in the SAC; and (2) a case-specific expert
  report that Plaintiffs’ injuries were caused by exposure to the hazardous substances identified in
  the soil or soil vapor on their properties. In light of the abundant pre-suit evidence showing the
  alleged contamination at the heart of this action does not exist, implementation of a Lone Pine
  process would efficiently streamline this litigation, eliminating what appear to be claims that
  were meritless when filed. Northrop Grumman is available to confer regarding its proposed
  motion at the Court’s convenience.



  6
   See, e.g., Abner v. Hercules, Inc., No. 2:14-cv-63-KS-MTP, 2014 WL 5817542, at *5 (S.D. Miss. November 10,
  2014) (case lacking specific allegations of contamination and causation was the “classic expansive, time-consuming,
  and highly expert dependent case that gave birth to the Lone Pine case management method.”) (internal citations and
  quotation marks omitted); Wilcox ex rel. Estate of Wilcox v. Homestake Mining Co., No. CIV. 04-534 JC/WDS,
  2008 WL 4697013, at *1 (D.N.M. Oct. 23, 2008) (ordering plaintiffs to “produce expert affidavits which make a
  prima facie showing of harmful exposure and specific causation for each injury the particular Plaintiff claims was
  caused by the Defendants’ alleged contamination”), aff’d, 619 F.3d 1165 (10th Cir. 2010); In re 1994 Exxon Chem.
  Plant Fire Litig., No. 94-MS-3-C-1, 2005 WL 6252312, at *1–2 (M.D. La. Apr. 7, 2005) (Lone Pine order
  appropriate where plaintiffs only “broadly alleged that substances were released, [plaintiffs] were exposed to the
  substances, and they were injured or otherwise suffered damages from the exposure”).


  ny-1427970
Case
 Case2:20-cv-00511-GRB-ARL
      2:16-cv-05760-DRH-ARL Document
                             Document14-1 Filed03/04/19
                                      86 Filed  03/06/20 Page
                                                          Page45ofof449 PageID
                                                                      PageID #: #: 134
                                                                                2350




  The Honorable Judge Denis R. Hurley
  March 4, 2019
  Page Four


  Respectfully submitted,

    /s/ Jessica Kaufman

  Jessica Kaufman

  cc:    The Honorable Judge Arlene R. Lindsay
         All counsel of record (via ECF)




  ny-1427970
Case
Case 2:20-cv-00511-GRB-ARL
     2:16-cv-05760-DRH-ARL Document
                           Document 14-1
                                    86-1 Filed
                                         Filed 03/06/20
                                               03/04/19 Page
                                                        Page 6
                                                             1 of
                                                               of 49 PageID#:#:2351
                                                                  4 PageID      135




                         Exhibit 1
Case
Case 2:20-cv-00511-GRB-ARL
     2:16-cv-05760-DRH-ARL Document
                           Document 14-1
                                    86-1 Filed
                                         Filed 03/06/20
                                               03/04/19 Page
                                                        Page 7
                                                             2 of
                                                               of 49 PageID#:#:2352
                                                                  4 PageID      136




                                   UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF NEW YORK

  ----------------------------------------------------------------------X
  ROSALIE ROMANO; PATRICIA GLUECKERT,
  individually and on behalf of the Estate of WILLIAM G.                    Case No: 16-cv-5760
  GLUECKERT; WILLIAM P. GLUECKERT;
  FRANCISCO PASTOLERO and MARIA SPICER; JAYNE                               HON. DENIS R. HURLEY
  MANN; DENISE FLORIO; ROSS MEADOW and
  ARLENE MEADOW; JACOB KHOLODNY and BELLA                                   HON. ARLENE R. LINDSAY
  KHOLODNY; FLO RAUCCI, individually and on behalf of
  the Estate of SALVATORE RAUCCI; DANIEL
  GALLANTE and JENNIFER GALLANTE; and TERESA
  MEADE, individually and on behalf of all others similarly
  situated; and MARYANN HERBERT; CHRISTINA
  ANDREWS-SALES; CHRISTOPHER CAGNA; JACKIE
  LIEBERMAN; CATHERINE LEWONKA; EUGENE
  CONNOLLY; VIVIIANE BLICKENSDERFER; DANA
  BLICKENSDERFER; GLENN FALINO and MARCIA
  FALINO; and MICHAEL FALINO, individually,

                    Plaintiffs,

                   -against -

  NORTHROP GRUMMAN CORPORATION; NORTHROP
  GRUMMAN SYSTEMS CORPORATION; and TOWN OF
  OYSTER BAY

                     Defendants.
  ----------------------------------------------------------------------X

      PLAINTIFFS’ SECOND AMENDED RESPONSE TO NORTHROP GRUMMAN
     CORPORATION’S AND NORTHROP GRUMMAN SYSTEMS CORPORATION’S
               FIRST REQUEST FOR ADMISSION TO PLAINTIFFS

          Pursuant to Federal Rule of Civil Procedure 36(a), Plaintiffs, through their undersigned

  counsel, pursuant to the Court’s Order dated February 4, 2019, hereby amend their Response to

  Northrop Grumman Corporation’s and Northrop Grumman Systems Corporation’s (collectively

  “Grumman”) First Request for Admission as follows:
Case
Case 2:20-cv-00511-GRB-ARL
     2:16-cv-05760-DRH-ARL Document
                           Document 14-1
                                    86-1 Filed
                                         Filed 03/06/20
                                               03/04/19 Page
                                                        Page 8
                                                             3 of
                                                               of 49 PageID#:#:2353
                                                                  4 PageID      137




  Request:

  Admit that Attachment 1 hereto accurately sets forth certain results of the environmental

  chemical sampling reported in Exhibit A to your affirmation in Reply filed in Romano v. Town of

  Oyster Bay, No. 601158/17 (N.Y. Sup. Ct. July 21, 2017) (Dkt. No. 34).


  Response:

     1. Attachment 1 to Grumman’s Request for Admission is a one page table, created by

         Grumman, that selects 10 substances out of a list of about 66 substances (or 73, counting

         PCBs) tested for during an environmental sampling event conducted at several residential

         properties in April 2016.

     2. The complete laboratory results of the above sampling event, as reported in “Exhibit A”,

         are part of the record before this Court (Romano et al. v. Northrop Grumman Corp. et al.,

         2:16-cv-5760-DRH-ARL, Doc. No. 59, Ex. 8), and speak for themselves.

     3. Plaintiffs admit that Grumman’s table, Attachment 1, accurately sets forth certain results

         of the environmental chemical sampling reported in Exhibit A.


  Dated: February 19, 2019
         Melville, New York


                                                 NAPOLI SHKOLNIK PLLC
                                                 Attorneys for Plaintiffs and the Proposed Class




                                                 By: ______________________
                                                 Lilia Factor, Esq.
                                                 360 Lexington Ave., 11th Floor
                                                 New York, NY, 10017
                                                 Tel: (212) 397-1000
                                                 lfactor@napolilaw.com

                                                 2
Case
Case 2:20-cv-00511-GRB-ARL
     2:16-cv-05760-DRH-ARL Document
                           Document 14-1
                                    86-1 Filed
                                         Filed 03/06/20
                                               03/04/19 Page
                                                        Page 9
                                                             4 of
                                                               of 49 PageID#:#:2354
                                                                  4 PageID      138




      TO: Jessica Kaufman, Esq.
          MORRISON & FOERSTER LLP
          250 West 55th Street
          New York, NY 10019
          jkaufman@mofo.com

          Peter F. Tamigi, Esq.
          MILBER MAKRIS PLOUSADIS & SEIDEN, LLP
          1000 Woodbury Rd., Suite 402
          Woodbury, NY 11797
          ptamigi@milbermakris.com




                                         3
Case 2:16-cv-05760-DRH-ARL
Case 2:20-cv-00511-GRB-ARL Document
                           Document 14-1
                                    86-2 Filed
                                         Filed 03/06/20
                                               03/04/19 Page
                                                        Page 10
                                                             1 ofof40
                                                                    49PageID
                                                                       PageID#:#:2355
                                                                                  139




                          Exhibit 2
Case 2:16-cv-05760-DRH-ARL
Case 2:20-cv-00511-GRB-ARL Document
                           Document 14-1
                                    86-2 Filed
                                         Filed 03/06/20
                                               03/04/19 Page
                                                        Page 11
                                                             2 ofof40
                                                                    49PageID
                                                                       PageID#:#:2356
                                                                                  140
Case 2:16-cv-05760-DRH-ARL
Case 2:20-cv-00511-GRB-ARL Document
                           Document 14-1
                                    86-2 Filed
                                         Filed 03/06/20
                                               03/04/19 Page
                                                        Page 12
                                                             3 ofof40
                                                                    49PageID
                                                                       PageID#:#:2357
                                                                                  141
Case 2:16-cv-05760-DRH-ARL
Case 2:20-cv-00511-GRB-ARL Document
                           Document 14-1
                                    86-2 Filed
                                         Filed 03/06/20
                                               03/04/19 Page
                                                        Page 13
                                                             4 ofof40
                                                                    49PageID
                                                                       PageID#:#:2358
                                                                                  142
Case 2:16-cv-05760-DRH-ARL
Case 2:20-cv-00511-GRB-ARL Document
                           Document 14-1
                                    86-2 Filed
                                         Filed 03/06/20
                                               03/04/19 Page
                                                        Page 14
                                                             5 ofof40
                                                                    49PageID
                                                                       PageID#:#:2359
                                                                                  143
Case 2:16-cv-05760-DRH-ARL
Case 2:20-cv-00511-GRB-ARL Document
                           Document 14-1
                                    86-2 Filed
                                         Filed 03/06/20
                                               03/04/19 Page
                                                        Page 15
                                                             6 ofof40
                                                                    49PageID
                                                                       PageID#:#:2360
                                                                                  144
Case 2:16-cv-05760-DRH-ARL
Case 2:20-cv-00511-GRB-ARL Document
                           Document 14-1
                                    86-2 Filed
                                         Filed 03/06/20
                                               03/04/19 Page
                                                        Page 16
                                                             7 ofof40
                                                                    49PageID
                                                                       PageID#:#:2361
                                                                                  145
Case 2:16-cv-05760-DRH-ARL
Case 2:20-cv-00511-GRB-ARL Document
                           Document 14-1
                                    86-2 Filed
                                         Filed 03/06/20
                                               03/04/19 Page
                                                        Page 17
                                                             8 ofof40
                                                                    49PageID
                                                                       PageID#:#:2362
                                                                                  146
Case 2:16-cv-05760-DRH-ARL
Case 2:20-cv-00511-GRB-ARL Document
                           Document 14-1
                                    86-2 Filed
                                         Filed 03/06/20
                                               03/04/19 Page
                                                        Page 18
                                                             9 ofof40
                                                                    49PageID
                                                                       PageID#:#:2363
                                                                                  147
Case2:16-cv-05760-DRH-ARL
Case 2:20-cv-00511-GRB-ARL Document
                           Document86-2
                                    14-1 Filed
                                         Filed03/04/19
                                               03/06/20 Page
                                                        Page10
                                                             19of
                                                                of40
                                                                   49PageID
                                                                     PageID#:
                                                                            #:2364
                                                                               148
Case2:16-cv-05760-DRH-ARL
Case 2:20-cv-00511-GRB-ARL Document
                           Document86-2
                                    14-1 Filed
                                         Filed03/04/19
                                               03/06/20 Page
                                                        Page11
                                                             20of
                                                                of40
                                                                   49PageID
                                                                     PageID#:
                                                                            #:2365
                                                                               149
Case2:16-cv-05760-DRH-ARL
Case 2:20-cv-00511-GRB-ARL Document
                           Document86-2
                                    14-1 Filed
                                         Filed03/04/19
                                               03/06/20 Page
                                                        Page12
                                                             21of
                                                                of40
                                                                   49PageID
                                                                     PageID#:
                                                                            #:2366
                                                                               150
Case2:16-cv-05760-DRH-ARL
Case 2:20-cv-00511-GRB-ARL Document
                           Document86-2
                                    14-1 Filed
                                         Filed03/04/19
                                               03/06/20 Page
                                                        Page13
                                                             22of
                                                                of40
                                                                   49PageID
                                                                     PageID#:
                                                                            #:2367
                                                                               151
Case2:16-cv-05760-DRH-ARL
Case 2:20-cv-00511-GRB-ARL Document
                           Document86-2
                                    14-1 Filed
                                         Filed03/04/19
                                               03/06/20 Page
                                                        Page14
                                                             23of
                                                                of40
                                                                   49PageID
                                                                     PageID#:
                                                                            #:2368
                                                                               152
Case2:16-cv-05760-DRH-ARL
Case 2:20-cv-00511-GRB-ARL Document
                           Document86-2
                                    14-1 Filed
                                         Filed03/04/19
                                               03/06/20 Page
                                                        Page15
                                                             24of
                                                                of40
                                                                   49PageID
                                                                     PageID#:
                                                                            #:2369
                                                                               153
Case2:16-cv-05760-DRH-ARL
Case 2:20-cv-00511-GRB-ARL Document
                           Document86-2
                                    14-1 Filed
                                         Filed03/04/19
                                               03/06/20 Page
                                                        Page16
                                                             25of
                                                                of40
                                                                   49PageID
                                                                     PageID#:
                                                                            #:2370
                                                                               154
Case2:16-cv-05760-DRH-ARL
Case 2:20-cv-00511-GRB-ARL Document
                           Document86-2
                                    14-1 Filed
                                         Filed03/04/19
                                               03/06/20 Page
                                                        Page17
                                                             26of
                                                                of40
                                                                   49PageID
                                                                     PageID#:
                                                                            #:2371
                                                                               155
Case2:16-cv-05760-DRH-ARL
Case 2:20-cv-00511-GRB-ARL Document
                           Document86-2
                                    14-1 Filed
                                         Filed03/04/19
                                               03/06/20 Page
                                                        Page18
                                                             27of
                                                                of40
                                                                   49PageID
                                                                     PageID#:
                                                                            #:2372
                                                                               156
Case2:16-cv-05760-DRH-ARL
Case 2:20-cv-00511-GRB-ARL Document
                           Document86-2
                                    14-1 Filed
                                         Filed03/04/19
                                               03/06/20 Page
                                                        Page19
                                                             28of
                                                                of40
                                                                   49PageID
                                                                     PageID#:
                                                                            #:2373
                                                                               157
Case2:16-cv-05760-DRH-ARL
Case 2:20-cv-00511-GRB-ARL Document
                           Document86-2
                                    14-1 Filed
                                         Filed03/04/19
                                               03/06/20 Page
                                                        Page20
                                                             29of
                                                                of40
                                                                   49PageID
                                                                     PageID#:
                                                                            #:2374
                                                                               158
Case2:16-cv-05760-DRH-ARL
Case 2:20-cv-00511-GRB-ARL Document
                           Document86-2
                                    14-1 Filed
                                         Filed03/04/19
                                               03/06/20 Page
                                                        Page21
                                                             30of
                                                                of40
                                                                   49PageID
                                                                     PageID#:
                                                                            #:2375
                                                                               159
Case2:16-cv-05760-DRH-ARL
Case 2:20-cv-00511-GRB-ARL Document
                           Document86-2
                                    14-1 Filed
                                         Filed03/04/19
                                               03/06/20 Page
                                                        Page22
                                                             31of
                                                                of40
                                                                   49PageID
                                                                     PageID#:
                                                                            #:2376
                                                                               160
Case2:16-cv-05760-DRH-ARL
Case 2:20-cv-00511-GRB-ARL Document
                           Document86-2
                                    14-1 Filed
                                         Filed03/04/19
                                               03/06/20 Page
                                                        Page23
                                                             32of
                                                                of40
                                                                   49PageID
                                                                     PageID#:
                                                                            #:2377
                                                                               161
Case2:16-cv-05760-DRH-ARL
Case 2:20-cv-00511-GRB-ARL Document
                           Document86-2
                                    14-1 Filed
                                         Filed03/04/19
                                               03/06/20 Page
                                                        Page24
                                                             33of
                                                                of40
                                                                   49PageID
                                                                     PageID#:
                                                                            #:2378
                                                                               162
Case2:16-cv-05760-DRH-ARL
Case 2:20-cv-00511-GRB-ARL Document
                           Document86-2
                                    14-1 Filed
                                         Filed03/04/19
                                               03/06/20 Page
                                                        Page25
                                                             34of
                                                                of40
                                                                   49PageID
                                                                     PageID#:
                                                                            #:2379
                                                                               163
Case2:16-cv-05760-DRH-ARL
Case 2:20-cv-00511-GRB-ARL Document
                           Document86-2
                                    14-1 Filed
                                         Filed03/04/19
                                               03/06/20 Page
                                                        Page26
                                                             35of
                                                                of40
                                                                   49PageID
                                                                     PageID#:
                                                                            #:2380
                                                                               164
Case2:16-cv-05760-DRH-ARL
Case 2:20-cv-00511-GRB-ARL Document
                           Document86-2
                                    14-1 Filed
                                         Filed03/04/19
                                               03/06/20 Page
                                                        Page27
                                                             36of
                                                                of40
                                                                   49PageID
                                                                     PageID#:
                                                                            #:2381
                                                                               165
Case2:16-cv-05760-DRH-ARL
Case 2:20-cv-00511-GRB-ARL Document
                           Document86-2
                                    14-1 Filed
                                         Filed03/04/19
                                               03/06/20 Page
                                                        Page28
                                                             37of
                                                                of40
                                                                   49PageID
                                                                     PageID#:
                                                                            #:2382
                                                                               166
Case2:16-cv-05760-DRH-ARL
Case 2:20-cv-00511-GRB-ARL Document
                           Document86-2
                                    14-1 Filed
                                         Filed03/04/19
                                               03/06/20 Page
                                                        Page29
                                                             38of
                                                                of40
                                                                   49PageID
                                                                     PageID#:
                                                                            #:2383
                                                                               167
Case2:16-cv-05760-DRH-ARL
Case 2:20-cv-00511-GRB-ARL Document
                           Document86-2
                                    14-1 Filed
                                         Filed03/04/19
                                               03/06/20 Page
                                                        Page30
                                                             39of
                                                                of40
                                                                   49PageID
                                                                     PageID#:
                                                                            #:2384
                                                                               168
Case2:16-cv-05760-DRH-ARL
Case 2:20-cv-00511-GRB-ARL Document
                           Document86-2
                                    14-1 Filed
                                         Filed03/04/19
                                               03/06/20 Page
                                                        Page31
                                                             40of
                                                                of40
                                                                   49PageID
                                                                     PageID#:
                                                                            #:2385
                                                                               169
Case2:16-cv-05760-DRH-ARL
Case 2:20-cv-00511-GRB-ARL Document
                           Document86-2
                                    14-1 Filed
                                         Filed03/04/19
                                               03/06/20 Page
                                                        Page32
                                                             41of
                                                                of40
                                                                   49PageID
                                                                     PageID#:
                                                                            #:2386
                                                                               170
Case2:16-cv-05760-DRH-ARL
Case 2:20-cv-00511-GRB-ARL Document
                           Document86-2
                                    14-1 Filed
                                         Filed03/04/19
                                               03/06/20 Page
                                                        Page33
                                                             42of
                                                                of40
                                                                   49PageID
                                                                     PageID#:
                                                                            #:2387
                                                                               171
Case2:16-cv-05760-DRH-ARL
Case 2:20-cv-00511-GRB-ARL Document
                           Document86-2
                                    14-1 Filed
                                         Filed03/04/19
                                               03/06/20 Page
                                                        Page34
                                                             43of
                                                                of40
                                                                   49PageID
                                                                     PageID#:
                                                                            #:2388
                                                                               172
Case2:16-cv-05760-DRH-ARL
Case 2:20-cv-00511-GRB-ARL Document
                           Document86-2
                                    14-1 Filed
                                         Filed03/04/19
                                               03/06/20 Page
                                                        Page35
                                                             44of
                                                                of40
                                                                   49PageID
                                                                     PageID#:
                                                                            #:2389
                                                                               173
Case2:16-cv-05760-DRH-ARL
Case 2:20-cv-00511-GRB-ARL Document
                           Document86-2
                                    14-1 Filed
                                         Filed03/04/19
                                               03/06/20 Page
                                                        Page36
                                                             45of
                                                                of40
                                                                   49PageID
                                                                     PageID#:
                                                                            #:2390
                                                                               174
Case2:16-cv-05760-DRH-ARL
Case 2:20-cv-00511-GRB-ARL Document
                           Document86-2
                                    14-1 Filed
                                         Filed03/04/19
                                               03/06/20 Page
                                                        Page37
                                                             46of
                                                                of40
                                                                   49PageID
                                                                     PageID#:
                                                                            #:2391
                                                                               175
Case2:16-cv-05760-DRH-ARL
Case 2:20-cv-00511-GRB-ARL Document
                           Document86-2
                                    14-1 Filed
                                         Filed03/04/19
                                               03/06/20 Page
                                                        Page38
                                                             47of
                                                                of40
                                                                   49PageID
                                                                     PageID#:
                                                                            #:2392
                                                                               176
Case2:16-cv-05760-DRH-ARL
Case 2:20-cv-00511-GRB-ARL Document
                           Document86-2
                                    14-1 Filed
                                         Filed03/04/19
                                               03/06/20 Page
                                                        Page39
                                                             48of
                                                                of40
                                                                   49PageID
                                                                     PageID#:
                                                                            #:2393
                                                                               177
Case2:16-cv-05760-DRH-ARL
Case 2:20-cv-00511-GRB-ARL Document
                           Document86-2
                                    14-1 Filed
                                         Filed03/04/19
                                               03/06/20 Page
                                                        Page40
                                                             49of
                                                                of40
                                                                   49PageID
                                                                     PageID#:
                                                                            #:2394
                                                                               178
